Case: 14-10356    Date Filed: 02/12/2015   Page: 1 of 6


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-10356
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 5:13-cr-00009-MTT-CHW-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

JOHN EDWARD BAKER,

                                                            Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                        ________________________

                              (February 12, 2015)

Before MARCUS, JULIE CARNES and FAY, Circuit Judges.

PER CURIAM:

      John Edward Baker appeals his conditional guilty plea for being a felon in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). On
              Case: 14-10356     Date Filed: 02/12/2015    Page: 2 of 6


appeal, he argues that the district court erred by denying his motion to suppress the

firearm found inside of his residence. After careful review, we affirm.

      When reviewing the denial of a motion to suppress, we review the district

court’s factual determinations for clear error, and its application of law to the facts

de novo. United States v. Jordan, 635 F.3d 1181, 1185 (11th Cir. 2011). We

construe the facts in a light most favorable to the prevailing party below, and

afford substantial deference to the factfinder’s explicit and implicit credibility

determinations. United States v. Lewis, 674 F.3d 1298, 1303 (11th Cir. 2012). We

review a district court’s determination of reasonable suspicion de novo. Ornelas v.

United States, 517 U.S. 690, 699 (1996).

      To enter a residence based upon an arrest warrant, an officer must have a

reasonable belief that the subject of the warrant is using the location as a dwelling,

and the officer must have a reason to believe that he is within the dwelling. United

States v. Magluta, 44 F.3d 1530, 1533 (11th Cir. 1995). A dwelling may be a

suspect’s residence even if the suspect sometimes lives in other places. United

States v. Bennett, 555 F.3d 962, 965 (11th Cir. 2009).           We are sensitive to

commonsense factors when evaluating the totality of the circumstances to

determine whether both prongs of the test are met. United States v. Bervaldi, 226

F.3d 1256, 1263 (11th Cir. 2000).




                                           2
               Case: 14-10356     Date Filed: 02/12/2015    Page: 3 of 6


      An officer may stop and briefly detain a person for investigative purposes if

he has a reasonable suspicion that criminal activity is afoot. United States v.

Griffin, 696 F.3d 1354, 1358 (11th Cir. 2012). The investigatory detention must

be justified at its inception and reasonably related in scope to the circumstances.

Id. An officer does not exceed the scope of the stop by asking questions if those

questions do not measurably extend the duration of the stop, even if the questions

are unrelated to the initial reason for the stop. Id. at 1362.

      Reasonable suspicion is a commonsense, nontechnical conception, and is not

reducible to a set of legal rules. Ornelas, 517 U.S. at 695-96. It is met when an

officer has a particularized and objective basis to suspect a person of criminal

activity. Id. at 696. Reasonable suspicion requires less information than probable

cause, and the officer’s information may be less reliable. Alabama v. White, 496

U.S. 325, 330 (1990). In assessing reasonable suspicion, we examine the totality

of the circumstances, and give due weight to the officer’s experience. United

States v. Briggman, 931 F.2d 705, 709 (11th Cir. 1991). Because reasonable

suspicion is examined from the position of an objectively reasonable officer, we do

not examine whether a specific officer had a reasonable suspicion at the time of the

detention. United States v. Nunez, 455 F.3d 1223, 1226 (11th Cir. 2006). We’ve

said that an officer is permitted to conduct a warrantless search of a probationer’s




                                            3
              Case: 14-10356     Date Filed: 02/12/2015   Page: 4 of 6


residence when he has a reasonable suspicion that criminal conduct is occurring.

United States v. Carter, 566 F.3d 970, 973 (11th Cir. 2009).

      Here, it is unclear whether the officers’ warrantless entry into Baker’s

residence was justified as a probation search since the officers did not know that he

was a probationer when they entered the residence. We nevertheless affirm the

denial of Baker’s suppression motion based on the district court’s alternate

conclusion that the officers were permitted to enter Baker’s residence to serve an

arrest warrant against Tiffany Gordon. See United States v. Caraballo, 595 F.3d

1214, 1222 (11th Cir. 2010) (holding that we may affirm the denial of a motion to

suppress on any ground supported by the record). As the record reveals, an

informant told the officers that Gordon had lived at Baker’s residence, and one of

the officers personally knew that Gordon moved to different residences for short

periods of time. The informant confirmed that Gordon was inside the residence,

and an officer saw Gordon inside the residence before entering. Thus, the officers

had sufficient information to reasonably believe that Gordon was residing with

Baker and was present at the residence. Magluta, 44 F.3d at 1533.

      The officers’ temporary detention of Baker was also constitutional because it

was based on a reasonable suspicion that he was harboring a fugitive. The record

shows that when an officer asked Baker if Gordon was at the house, Baker did not

answer. When the officer asked if anyone was at the house, Baker lied and said


                                         4
              Case: 14-10356    Date Filed: 02/12/2015   Page: 5 of 6


that he was not sure whether anyone was present. After Baker was restrained, he

was told that a warrant was outstanding for Gordon, but he did not tell the officers

that Gordon was at the house. Based on the officers’ observations that multiple

people were inside the house and one officer’s sighting of Gordon, the officers

could have reasonably suspected that Baker was harboring Gordon when they

detained him. See 18 U.S.C. § 1071 (criminalizing the concealment of a person

with an arrest warrant after the defendant is given notice of the warrant).

Moreover, because the detainment was justified, the officers were permitted to

question Baker about unrelated matters that did not lengthen the detention,

including his probation status. Griffin, 696 F.3d at 1362.

      Finally, the officers’ second search of the house -- for the firearm -- was a

valid probation search.     At that point, the officers were aware of Baker’s

probationary status, as well as the probation conditions (including a consent to

searches) that he had agreed to after his conviction on state drug charges. Thus,

because the officers knew about his probationary status and his search condition,

they only needed reasonable suspicion to search Baker’s house for the firearm.

Carter, 566 F.3d at 973. The record reveals that Gordon had informed one of the

officers that Baker had a silver firearm, thus giving the officers reasonable

suspicion that Baker illegally possessed a firearm.          See 18 U.S.C. § 922(g)

(criminalizing possession of a firearm if the owner has been convicted of felony).


                                         5
              Case: 14-10356       Date Filed: 02/12/2015     Page: 6 of 6


Accordingly, the second search of Baker’s residence was constitutional, and the

district court did not err by denying Baker’s motion to suppress the firearm.

      AFFIRMED. 1




1
      In addition, Baker’s Motion for Bail Pending Disposition of Appeal is DENIED.
                                            6